Hathaway, J,
— The question presented by the exceptions was decided by the Court in the case Richardson v. Richardson, 32 Maine, 560.
If the defendant made a contract with the plaintiff, by which he transferred to her the care and control of his child, an action on the contract would be the proper remedy for any injury to her, caused by a breach of it, on his part. Bridges v. Bridges, 13 Maine, 408.
Exceptions overruled, and nonsuit confirmed.
Shepley, C. J., and Wells, Howard and Appleton, J. J. concurred.